Citation Nr: 1720938	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-16 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating for strain, right external oblique abdominal muscle, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from March 2006 to July 2006.  He also had active service from March 2007 to March 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for strain, right external oblique abdominal muscle, and awarded a 10 percent rating, effective June 2009.  The Veteran disagreed with the rating provided, and the current appeal ensued.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  A transcript of that hearing is of record and associated with the Veterans Benefits Management System (VBMS) file.  

The Board remanded the claim in July 2015 for further development.  In May 2016, the claim was referred to the Director, Compensation Service.  

By rating decision of June 2016, the 10 percent rating was increased to 30 percent, for right external oblique abdominal muscle strain, effective June 2009.  The United States Court of Appeals for Veterans Claims (Court) indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  Therefore, the claim is still in appellate status.  


FINDING OF FACT

The Veteran's right external oblique abdominal muscle strain did not result in shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts and does not result in more than moderately severe impairment of Muscle Group (MG) XIX.  


CONCLUSION OF LAW

The criteria for an initial increased rating for right external oblique abdominal muscle strain, MG XIX, rated 30 percent disabling, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.21, Diagnostic Code (DC) 5319 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's increased rating claim for his right external oblique abdominal muscle strain arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.  

Next, VA has a duty to assist an appellant in the development of a claim. This duty includes assisting him or her in the procurement of service treatment records, private treatment records, VA treatment records, and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014);38 C.F.R. § 3.159 (2016).  The RO associated the Veteran's service treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran underwent VA examinations in July 2010 and November 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.   

The Veteran testified at a Videoconference hearing in April 2015.  The provisions of 38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Abdominal muscle strain 

The Veteran claims that his abdominal muscle strain is more severe than the current evaluation reflects.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016). 

The Principles of Combined Ratings for Muscle Injuries, provides at 38 C.F.R. § 4.55(a) that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions. 

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  

Under Diagnostic Codes 5301 to 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, and severe.  The type of disability associated with a slight muscle disability is a simple wound of muscle without debridement or infection.  A history with regard to this type of injury should include service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  Objective findings should include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).  

The type of injury associated with a moderate muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department record or other evidence of in-service treatment for the wound and record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

The type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  

If present, a severe injury would also show x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  

At the outset, the Board notes that the Veteran sustained a right external oblique abdominal muscle strain.  He was injured in service when he was riding in a vehicle which stopped suddenly and he was hit by a rifle on the right side.  It was determined to be a superficial injury to his trunk.  He had bruising and pain at that time.  The pain remained unchanged with deep pressure sensation, worse with activity and lying on that side, but relieved with rest.  Although he did not sustain any gunshot wound, his abdominal wound was most appropriately rated under DC 5319, which provides the rating criteria for MG XIX.  

DC 5319 reflects that the functions of MG XIX are support and compression of abdominal wall and lower thorax, and flexion and lateral motions of spine and synergists in strong downward movements of arm.  The muscle group includes: (1) rectus abdominis; (2) external oblique; (3) internal oblique; (4) transversalis; and (5) quadratus lumborum.  Under DC 5319, a slight injury warrants a 0 percent rating, a moderate injury warrants a 10 percent rating, a moderately severe injury warrants a 30 percent rating, and a severe injury warrants a 50 percent rating.  

As noted, the Veteran's STRs showed bruising on the right lateral side overlying the iliac rest with tenderness to palpation and the soft tissue.  The assessment was superficial trunk injury.  

The Veteran underwent a VA examination in November 2008.  He reported pain in the right upper quadrant of the abdomen.  He stated while on a mission in Baghdad, the driver of a Humvee he was riding in hit the brakes suddenly.  The Veteran was a gunner on the Humvee and the gun went under his vest and hit the right side of his lower chest or upper abdomen.  He sustained a bruise.  He saw a doctor and was given some medication and started back on his mission again.  The bruise healed in one month.  The Veteran stated on examination that it still hurt in that area on a scale of 5/10, usually on lifting weights or picking up heavy equipment at work.  He usually did not take pain medication for it.  

Physical examination disclosed the abdomen was soft, nontender, and nondistended.  The Veteran was tender over the right lowest rib on palpation.  No bruising was noted.  There was no ecchymosis noted.  CT testing showed a normal examination.  The pertinent diagnostic impression was rib pain, musculoskeletal in origin.  The Veteran had a CT abdomen and pelvis performed in October 2008 for this pain, which was normal.  No hernia was noted.  Rib x-ray was within normal limits.  The pain increased on lifting weights or heavy "stuff" at work.  He usually did not take any pain medications.  

The Veteran underwent a VA examination in July 2010.  Since the Veteran's March 2008 examination in service, he had an extensive workup.  An August 2009 CT scan of the abdomen indicated the anterior abdominal wall subcutaneous tissues and abdominal wall musculature appeared to be normal.  GI consultation from April 2010 indicated chronic right upper quadrant pain.  It seemed musculoskeletal in nature, possible neuropathic secondary to trauma in the area.  No structural or lab abnormalities were noted.  Emergency room notes of August 2009 show complaints of chronic right-sided abdominal pain, which he believed to be a hernia.  A CT scan of the abdomen was negative/unremarkable.  A March 2009 surgical consultation showed right-sided abdominal muscle strain.  At the time of the examination, he stated that he had constant pain that was 5/10 on a 1/10 scale.  It occurred daily and was aggravated with twisting and bending movements of the trunk, and improved with lying down on that side.  He stated he did not take any pain medication because he did not like medications.  He was unable to work out, lift weights, or pick up his 5 year old, because it hurt his side.  He was also unable to play sports-related activities such as baseball and softball.  He worked as an office communication manager full-time despite his injuries and was on no pain medications.  No numbness or tingling was noted.  Aggravating factors included bending, twisting, lifting movements.  Relieving factors included lying on that side, and pain medication, which he would not take.  Pain was constant and moderate to severe.  There were no documented bone injuries or nerve injuries on various imaging studies.  There were no joint pains or tremors of the muscles.  

Physical examination of the chest and abdominal wall was performed.  The Veteran was pointing to the right lower rib cage and right upper quadrant, stating that there was a knot on that side which the examiner failed to appreciate.  Upon gross inspection, there were no exit or entry wounds.  There was no indication of any tissue loss.  No scars were noted.  There was no evidence of any adhesions or tendon damage.  There was no evidence of any muscle herniation.  Sensory pinprick/light touch were intact in this area.  There was no functional loss.  There was pain.  There was no weakness or fatigue in the abdominal wall.  At the time of the examination, he had been put on Nortriptyline.  He stated he was taking medications with no side effects.  There was no paresthesias, dysesthesias, or other sensory abnormalities.  The condition interfered with daily and leisure activities; it did not interfere with work.  Tenderness was elicited in the right upper quadrant and right lower costal margin area.  No rebound tenderness.  There was no guarding or rigidity.  No muscle herniation was evidenced.  There was no evidence of skin breakdown.  This was a normal neurological examination.  The impression was abdominal muscle strain, involving external oblique, MG XIX.  

The Veteran testified at a videoconference hearing in April 2015.  The Veteran stated that he could not put any pressure on his right side, was unable to get comfortable, and had a knot sticking out of his right side.  He stated that it looked like a baseball sticking out of his side.  It was indicated to be painful to palpation.  According to the Veteran, he testified that the knot would sink down when he lies down and when he stood vertically, it would stick out.  Since 2010, the condition, according to the examiner, had worsened.  The pain level was 10/10 most days, sometimes throughout the course of the day, it would get better; the pain limited his daily function.  The Veteran stated he could not play with his children or be touched on his stomach without pain.  He was prescribed and took gabapentin for pain.  He testified that he only took the medication at night because it made him sleepy.  He claimed difficulty lifting, bending, and pulling anything as he felt it in his side.  

A letter from Fast Pace Urgent Care Clinic was received in June 2015.  D.D, PA-C stated that he had seen and treated the Veteran at his clinic.  He related the Veteran had chronic right-sided abdominal pain due to an injury involving blunt trauma he received while serving in the military in March 2008.  He maintained that the Veteran's condition, that he diagnosed as abdominal wall neuropathy, was secondary to the Veteran's military injury and that he would require ongoing medical care throughout his life.  

The Veteran underwent a VA examination in November 2015.  The Veteran was found not to have a penetrating injury.  The Veteran stated that he was injured in service when he was bruised to the right abdominal area under his vest and fell to the ground from a Humvee.  He recalled severe pain and bruising from the right mid abdomen to the upper right hip area.  He was taken to medical and no imaging was done.  He reported he continued on active duty after a week on down time.  Since 2008, the Veteran reported chronic pain in the area.  Symptoms never improved and in fact, were said to have worsened.  At the time of the examination, he reported constant, right-sided mid to lower abdominal pain described as sharp, stabbing, burning type pain that radiated to umbilicus.  He claimed his pain was always 8-10/10 and aggravated by right lateral rotation, direct pressure, lying on his right side, and deep inspiration.  His girlfriend accompanied him to the examination and stated if she just grazed his abdomen with her fingers, he had severe pain.  He stated that he used to love to lift weights and play with his kids, but due to pain, had to limit the way he played with his children and rarely exercised due to pain.  At the time of examination, he stated that he worked at a desk job in a railroad company.  He used various medications which were not effective.  He stated that he had fatigue-pain, right side, consistent at a more severe level according to the Veteran.  The Veteran ambulated freely, appeared comfortable, and in no acute distress.  He was playful with his girlfriend during the examination and laughed intermittently without discomfort.  He was observed as being able to rise from the chair without difficulty, sit in the chair and sit on the examination table without problems.  He reclined back on the examination table, stretched legs out and sat up from the table without evidence of discomfort.  He had mild asymmetry of the right lateral abdominal wall versus the left lateral aspect of the abdomen while standing.  No palpable scar tissue or muscle defects in the abdomen while standing or lying back on the examination table.  There were no skin changes.  Bowel sounds were positive.  The Veteran was tender to palpation in the right mid abdominal wall.  Sensation to light touch was intact throughout the abdominal wall.  He was freely able to bend forward and touch his toes.  He was able to perform lateral right to left rotation and side to side extension with mild evidence of discomfort.  The muscle injury impacts his ability to work with limitations with prolonged tasks of manual labor that includes heavy lifting, bending, pushing/pulling tasks.  

Based on the foregoing evidence, the Board finds the Veteran's service-connected right external oblique abdominal muscle strain more nearly approximates symptoms that are analogous to an impairment of MG XIX that is of moderately severe disablement.  

Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage; palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side, indicating severe impairment of function, necessary to warrant a 50 percent rating, is not shown.  

The Board has also considered the Veteran's statements that his right external oblique abdominal muscle strain is worse than reflected by the current rating.  Consideration has been given to the statements of the Veteran.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his right external oblique abdominal muscle strain disability according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's right external oblique abdominal muscle strain disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, an initial increased rating for right external oblique abdominal muscle strain disability, is not warranted beyond a 30 percent rating.  

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Board remanded the issue of an extraschedular rating for right external oblique abdominal muscle strain in July 2015.  

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 
22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

The Board finds that the rating criteria contemplate the severity of the Veteran's right external oblique abdominal muscle strain disability.  Specifically, the fatigue-pain, have been considered by the rating criteria.  Moreover, there is no showing that the right external oblique abdominal muscle strain disability has caused marked interference with employment or has caused frequent periods of hospitalization.  The Veteran still works for the railroad, even though it is not in the field, but in the office.   Additionally, none of the medical evidence of record indicates that he has had any periods of hospitalization.  Further, the claim was submitted for extraschedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1) in May 2016.  At that time, the 10 percent rating had been increased to 30 percent, effective June 9, 2009, the date of the original claim.  The Director, Compensation Service, indicated that should the Veteran's symptoms worsen to the extent that a severe muscle impairment becomes present, there was a schedular 50 percent rating available.  That was not shown in this case.  There was no exceptional or unusual disability picture shown as to render impractical the application of the regular schedular standards.  Therefore, an extraschedular rating was not warranted.  

For the above reasons, a 50 percent rating for the Veteran's service-connected right external oblique abdominal muscle strain, MG XIX, is not warranted at any time during the course of the appeal.  The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's symptomatology was more or less than stated above and, thus, a "staged" rating, or an extraschedular rating is not warranted.  

						(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating in excess of 30 percent for right external oblique abdominal muscle strain is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


